            Case 1:20-cv-01503-JMC Document 19 Filed 09/07/21 Page 1 of 6



                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                           101 WEST LOMBARD STREET
         J. Mark Coulson                                                      BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                        (410) 962-7780
                                                                                    Fax (410) 962-1812


                                           September 3, 2021

   LETTER TO COUNSEL

          RE:      Hinton v. Saul, Commissioner, Social Security Administration
                   Civil No. 1:20-cv-01503-JMC

   Dear Counsel:

          On June 5, 2020, Plaintiff Hinton petitioned this Court to review the Social Security
   Administration’s (“SSA”) final decision to deny his claims for Period of Disability and Disability
   Insurance Benefits. (ECF No. 1). I have considered the parties’ cross-motions for Summary
   Judgment and Plaintiff’s Response. (ECF Nos. 16, 17, & 18). I find that no hearing is necessary.
   See Loc. R. 105.6 (D. Md. 2021). This Court must uphold the decision of the SSA if it is supported
   by substantial evidence and if the SSA employed proper legal standards. See 42 U.S.C. § 405(g);
   Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny both motions,
   reverse the judgment of the SSA, and remand the case to the SSA for further analysis pursuant to
   sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

           Plaintiff filed his claim for period of disability and disability insurance benefits on
   September 12, 2016. (Tr. 15). Plaintiff alleged an onset date of December 20, 2014. Id. Plaintiff’s
   claims were denied initially on January 25, 2017 and again on reconsideration on May 17, 2017.
   (Tr. 73–83; 84–95). A hearing was held on November 28, 2018, before Administrative Law Judge
   H. Munday (“ALJ”). (Tr. 35–72). Following the hearing, the ALJ determined that Plaintiff was
   not disabled within the meaning of the Social Security Act during the relevant time frame. (Tr.
   27). The Appeals Council declined review (Tr. 1–6), and consequently the ALJ’s decision
   constitutes the final, reviewable decision of the SSA.

           In arriving at the decision to deny Plaintiff’s claim, the ALJ followed the five-step
   sequential evaluation of disability set forth in the Secretary’s regulations. 20 C.F.R. § 416.920.
   “To summarize, the ALJ asks at step one whether the claimant has been working; at step two,
   whether the claimant’s medical impairments meet the regulations’ severity and duration
   requirements; at step three, whether the medical impairments meet or equal an impairment listed
   in the regulations; at step four, whether the claimant can perform her past work given the
   limitations caused by her medical impairments; and at step five, whether the claimant can perform
   other work.” Mascio v. Colvin, 780 F.3d 632, 634–35 (4th Cir. 2015). If the first three steps do
   not yield a conclusive determination, the ALJ then assesses the claimant’s RFC, “which is ‘the
   most’ the claimant ‘can still do despite’ physical and mental limitations that affect her ability to
   work,” by considering all of the claimant’s medically determinable impairments regardless of
   severity. Id. at 635 (quoting 20 C.F.R. § 416.945(a)(1)). The claimant bears the burden of proof
   through the first four steps of the sequential evaluation. If the claimant makes the requisite

                                                    1
            Case 1:20-cv-01503-JMC Document 19 Filed 09/07/21 Page 2 of 6



showing, the burden shifts to the SSA at step five to prove “that the claimant can perform other
work that ‘exists in significant numbers in the national economy,’ considering the claimant’s
residual functional capacity, age, education, and work experience.” Lewis v. Berryhill, 858 F.3d
858, 862 (4th Cir. 2017) (internal citations omitted).

        In the instant case, the ALJ found that Plaintiff had “not engaged in substantial gainful
activity since December 20, 2014, the alleged onset date.” (Tr. 17). The ALJ further found that
during the relevant time frame, Plaintiff suffered from the severe impairments of “spine disorder,
post laminectomy syndrome, adhesive capsulitis of the left shoulder, and obesity.” Id. Despite
these impairments, the ALJ determined that Plaintiff retained the residual functional capacity
(“RFC”) to:

        [P]erform sedentary work as defined in 20 C.F.R. 404.1567(a) except occasionally
        balance, stoop, kneel, crouch, and climb ramps and stairs; never crawl or climb
        ladders, ropes, and scaffolds; occasional reach overhead with left upper extremity;
        frequent handling with left upper extremity; occasional exposure to vibrations;
        occasional exposure to hazardous conditions, including unprotected heights and
        moving machinery; and uses a cane to ambulate.

(Tr. 18).

        The ALJ determined that Plaintiff was unable to perform any past relevant work. (Tr. 26).
However, after considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform other jobs existing in significant numbers in the national economy. Id.
Therefore, the ALJ concluded that Plaintiff was not disabled during the relevant time frame. (Tr.
27).

        The Court reviews an ALJ’s decision to ensure that the ALJ’s findings are supported by
substantial evidence and were reached through application of correct legal standards. Hancock v.
Astrue, 667 F.3d 470, 472 (4th Cir. 2012). “Substantial evidence means such relevant evidence as
a reasonable mind might accept as adequate to support a conclusion,” which “consists of more
than a mere scintilla of evidence but may be less than a preponderance.” Id. In accordance with
this standard, the Court does not “undertake to reweigh conflicting evidence, make credibility
determinations, or substitute [its] judgment for that of the ALJ.” Johnson v. Barnhart, 434 F.3d
650, 653 (4th Cir. 2005). Instead, “[w]here conflicting evidence allows reasonable minds to differ
as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.” Id.

        On appeal, Plaintiff argues that the ALJ’s decision is not supported by substantial evidence.
(ECF No. 16-2 at 5). More precisely, Plaintiff argues that (1) the ALJ erred by failing to properly
evaluate whether Plaintiff’s impairments met or equaled Listing 1.04A; and (2) the ALJ failed to
follow the “special technique” set out in 20 C.F.R. § 404.1520a; and the ALJ’s step five
determination that Plaintiff could perform other work is not supported by substantial evidence. Id.
at 9; 20; 28.

        I agree, and find that the ALJ’s opinion is not supported by substantial evidence. Therefore,
I will deny both motions and remand the case for further analysis. In remanding for additional

                                                 2
           Case 1:20-cv-01503-JMC Document 19 Filed 09/07/21 Page 3 of 6



explanation, I express no opinion as to whether the ALJ’s ultimate conclusion that Plaintiff is not
entitled to benefits is correct.

                                                    ANALYSIS

Listing 1.04A

        Plaintiff argues that the ALJ’s step two determination—“that Plaintiff suffers from ‘spine
disorder [and] post laminectomy syndrome’”—and the existence of “ample evidence” in the record
warranted identification and a full analysis of Listing 1.04 at step[]three. (ECF No. 16-2 at 11).
Yet, Plaintiff suggests that the ALJ’s “rationale for disposing of Listing 1.04A was cursory,
factually inaccurate, inherently contradictory, and did not involve a comparison of each of the
listed criteria to the medical evidence of record.” Id.

        Defendant responds that “any error on the ALJ’s part is harmless where [Plaintiff’s]
argument misapprehends the evidence of record and fails to establish that [Plaintiff] meets the
requirements” of Listing 1.04A. (ECF No. 17-1 at 5). In support, Defendant argues that while the
record contains evidence of positive straight leg raise tests, “none of the straight leg raise testing
results . . . document the position in which testing was performed and they therefore do not
establish that [Plaintiff] has met the requirement to document positive testing in both the sitting
and supine position.” Id. at 6. In short, Defendant avers that Plaintiff failed to meet his burden of
establishing that his impairments meet or equal Listing 1.04A. Id.

         The Listings of Impairments “describe[] for each of the major body systems impairments
that [the SSA] consider[s] to be severe enough to prevent an individual from doing any gainful
activity. . . .” 20 C.F.R. § 404.1525(a). At step three of the five-step sequential evaluation, the
ALJ determined that Plaintiff’s impairments did not meet or medically equal the severity of any
of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 18). To meet Listing
1.04, a claimant must have a disorder of the spine, resulting in compromise of a nerve root, with
either: (A) evidence of nerve root compression;1 (B) spinal arachnoiditis; or (C) lumbar spinal
stenosis. 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04. Each subsection also delineates symptoms
for establishing the severity requirement. Id.

       In Radford v. Colvin, the Fourth Circuit rejected the contention of the SSA that Listing
1.04A necessitated that the requisite symptoms be present simultaneously or in close proximity:

         Listing 1.04A requires a claimant to show only . . . that each of the symptoms are
         present, and that the claimant has suffered or can be expected to suffer from nerve
         root compression continuously for at least 12 months. 20 C.F.R. § 404.1509. A
         claimant need not show that each symptom was present at precisely the same
         time—i.e., simultaneously—in order to establish the chronic nature of his


1
  In full, Subsection 1.04A requires “evidence of nerve root compression characterized by neuro-anatomic distribution
of pain, limitation of motion of the spine, motor loss (atrophy with associated muscle weakness or muscle weakness)
accompanied by sensory or reflex loss and, if there is involvement of the lower back, positive straight-leg raising test
(sitting and supine).” 20 C.F.R. Part 404, Subpart P, App. 1, § 1.04A.

                                                           3
           Case 1:20-cv-01503-JMC Document 19 Filed 09/07/21 Page 4 of 6



         condition. Nor need a claimant show that the symptoms were present in the
         claimant in particularly close proximity.

734 F.3d 288, 294 (4th Cir. 2013). In response to Radford, the SSA issued Acquiescence Ruling
(“AR”) 15-1(4),2 which sets forth a two-step test for the application of Listing 1.04A and is
applicable to states within this Circuit. See Beck v. Saul, 2019 WL 3423649, at *5 (E.D.N.C. July
3, 2019), report and recommendation adopted, 2019 WL 3423424 (E.D.N.C. July 26, 2019). This
application is as follows:

         Adjudicators will decide whether the evidence shows that all of the medical criteria
         in paragraph A are present within a continuous 12-month period (or, if there is less
         than 12 months of evidence in the record, that all the medical criteria are present
         and are expected to continue to be present). If all of the medical criteria are not
         present within a continuous 12-month period, adjudicators will determine that the
         disorder of the spine did not meet the listing.

         If all of the medical criteria in paragraph A are present within a continuous 12-
         month period (or are expected to be present), adjudicators will then determine
         whether the evidence shows—as a whole—that the claimant’s disorder of the spine
         caused, or is expected to cause, nerve root compression continuously for at least 12
         months. In considering the severity of the nerve root compression, the medical
         criteria in paragraph A need not all be present simultaneously, nor in particularly
         close proximity. The nerve root compression must be severe enough, however, that
         the adjudicator can fairly conclude that it is still characterized by all of the medical
         criteria in paragraph A.

AR 15-1(4), 80 Fed. Reg. at 57420, 2015 WL 5564523.

        In the instant case, the ALJ’s written decision explicitly addressed Listing 1.04. With
regard to that listing specifically, the ALJ provided:

                 The claimant’s back disorder does not meet or equal the requirements of
         listing 1.04 under AR 15-1(4). The listing requires evidence of nerve root
         compression characterized by neuro-anatomic distribution of pain, limitation of
         motion of the spine, motor loss (atrophy with associated muscle weakness or
         muscle weakness) accompanied by sensory or reflex loss and, if there is
         involvement of the lower back, positive straight-leg raising test (sitting and supine);
         or evidence of spinal arachnoiditis; or evidence of lumbar spinal stenosis resulting
         in pseudoclaudication. The record shows positive straight leg raise tests and some
         findings of reduced spinal range of motion and lower extremity sensation; however,
         the claimant retained normal reflexes and strength. The record shows no evidence
         of spinal arachnoiditis. The claimant was able to walk without the use of assistive
         devices occupying both upper extremities.

2
  “When [the SSA] determine[s] that a United States Court of Appeals holding conflicts with [the SSA’s] interpretation
of a provision of the Social Security Act or regulations and the Government does not seek further judicial review or
is unsuccessful on further review, [the SSA] will issue a Social Security Acquiescence Ruling.” 20 C.F.R. § 404.985.

                                                          4
            Case 1:20-cv-01503-JMC Document 19 Filed 09/07/21 Page 5 of 6




(Tr. 18).

       It is clear that the ALJ believed there to be ample evidence to identify and discuss each
subsection of Listing 1.04, including Listing 1.04A. However, as to Listing 1.04A, some of the
ALJ’s factual assertions—namely, that Plaintiff retained normal reflexes and strength—are
inaccurate. Plaintiff points to specific record evidence of positive straight-leg raising tests, and
both motor loss and sensory or reflex loss. See (ECF Nos. 16-2 at 16–18; 18 at 5) (citing Tr. 375,
462, 465, 492, 516, 522, 524, 530, 536, 549, 554, 559, 565–66, 568, 571, 585, 590, 602–03, 684–
86). Defendant’s argument to this Court for why the ALJ’s conclusion that Listing 1.04A is not
met hinges on whether the positive straight-leg raising tests were conducted in the sitting and
supine positions. (ECF No. 17-1 at 5-6). This argument must fail. Such explanation does not
appear in the ALJ’s narrative discussion, and it would be error for this Court to “engage[] in an
analysis that the ALJ should have done in the first instance.” Fox v. Colvin, 632 F. App’x 750,
755 (4th Cir. 2015).

         Instead, since the ALJ simply and erroneously asserted an absence of evidence instead of
explaining his evaluation of the existing evidence, I am unable to review the ALJ’s opinion to
determine whether that conclusion is adequately supported. Additionally, if the factual record is
unclear as to the method of conducting the straight-leg raising tests, and if this issue is potentially
determinative within the ALJ’s analysis on remand, the ALJ may not simply speculate that the
testing was insufficient, as suggested by the Commissioner. Instead, the ALJ should contact the
treating physician for clarification. See SSR 96-5p, 1996 WL 374183, at *5 (July 2, 1996); see
also Hambleton v. Comm’r Soc. Sec., Civ. No. SAG-15-2897, 2016 WL 4921422, at *2 (D. Md.
Sep. 15, 2016). The Court also declines Plaintiff’s invitation to reverse the decision of the SSA in
lieu of remanding the case for further proceedings. See Radford, 734 F.3d at 295 (noting that it is
not the province of the district court to weigh conflicting evidence and concluding remand was
appropriate).

        Finally, because the case is being remanded on other grounds, I need not address Plaintiff’s
arguments concerning the ALJ’s alleged error in failing to comply with 20 C.F.R. § 404.1520a, or
that the SSA did not meet its burden at step five because the ALJ failed to resolve an apparent
conflict. On remand, the ALJ can consider these arguments and make any required adjustments
to the opinion.

       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment (ECF No. 16),
is DENIED and Defendant’s Motion for Summary Judgment (ECF No. 17) is DENIED in part.
Pursuant to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED due to
inadequate analysis. The case is REMANDED for further proceedings in accordance with this
opinion. The Clerk is directed to CLOSE this case.

       Despite the informal nature of this letter, it is an Order of the Court and the Clerk is directed
to docket it as such.




                                                   5
Case 1:20-cv-01503-JMC Document 19 Filed 09/07/21 Page 6 of 6



                              Sincerely yours,

                              ___________/s/___________

                              J. Mark Coulson
                              United States Magistrate Judge




                              6
